DETAILED ACTION
Claims 1, 3, and 6–18 are currently pending in this Office action.  Claims 2, 4, and 5 stand canceled.  Claims 11, 12, 17, and 18 are withdrawn as being directed to non-elected species or invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/07/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
Concerning the 35 U.S.C. 103 rejection of claims 1–10 and 13–16 under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 6458902 B1) in view of Horsey et al. (US 5128397 A), page 16 argues that “[n]owhere within Okazaki et al. or Horsey et al. is there disclosed or described a single hot melt adhesive composition comprising four antioxidants together in one composition.”  This is unpersuasive because claim 1 does not require “four antioxidants” as alleged.  Otherwise, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection was based upon Okazaki in view of Horsey, rather than over either reference alone.
Concerning the 103 rejection of claims 1–3, 7–10, and 13–16 over Ishihara et al. (JP 2006-274191 A, machine translation), page 17 argues that claim 1 is amended “additionally to recite the elements of non-obvious dependent claims 4 and 5;” and so “recites elements that are neither disclosed nor suggested by the disclosure of Ishihara.”  This is unpersuasive because amended claim 1 actually incorporates limitations from previous claim 2, which was rejected over Ishihara.  As such, even as amended, the claims are still unpatentable over Ishihara.
Finally, as for the 103 rejection of claims 1–3, 7–10, and 13–16 over Furukawa et al. (WO 2017/086096 A1, machine translation) in view of Ishihara, page 18 similarly argues that claim 1 is amended “additionally to recite the elements of non-obvious dependent claims 4 and 5;” and so “recites elements that are neither disclosed nor suggested by the combined disclosures of Furukawa et al. and Ishihara et al..”  This is unpersuasive because amended claim 1 actually incorporates limitations from previous claim 2, which was rejected over Furukawa in view of Ishihara.  The claims, therefore, remain unpatentable over these references.
	As such, the claims remain unpatentable over the previously cited prior art.

Claim Objections
	The previous objections to claims 7, 10, and 13 are withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
	The previous indefiniteness rejection of claims 2, 4–6, 9, 10, and 13 under 35 U.S.C. 112(b) are withdrawn in light of the amendments canceling claims 2, 4, and 5; and correcting claims 6, 9, 10, and 13.

Claim Rejections - 35 USC § 103
Claims 1, 3, 6–10 and 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki et al. (US 6458902 B1) in view of Horsey et al. (US 5128397 A).
	With respect to claims 1, 6, and 7, Okazaki teaches a hot melt adhesive comprising a base resin, a tackifier comprising a hydrogenated C9 resin, where the resin contains antioxidants and UV absorbers.  Id. at claim 7; col. 6, ll. 6–8, 11, 19–20.  Example 3 of Okazaki is a hot melt adhesive containing a mixture of 40 parts by weight (pbw) of ethylene-vinyl acetate, 40 pbw the hydrogenated C9 resin, and 20 pbw of wax. Id. at Table 3, col. 13, ll. 21–28.
	Okazaki teaches UV absorber and, as antioxidant, tetrakis-[methylene-3-(3’,5’-di-t-butyl-4’-hydroxyphenyl)propionate methane as antioxidant (a hindered phenol), but does not expressly teach i) the levels of individual volatile organic compounds (VOCs) in the tackifier composition; ii) both a secondary antioxidant and at least one HALS UV absorber as claimed. Id. at col. 5, ll. 41, 42, 44–45
	As to i), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The instant application is permissive as to how VOCs are removed (“any process known in the art”), such as evaporation and distillation. Spec. 37–42. Okazaki likewise teaches preparing its C9 petroleum resin by the conventional method of polymerizing C9 fractions, neutralization, and distillation to remove unreacted components; followed by adding antioxidants and UV absorbers to the resulting resin.
Id. at col. 4, ll. 16–31; col. 6, ll. 11, 19–20.
	Applicant has not demonstrated the criticality of the claimed VOC level nor the manner of achieving it as compared to the conventional methods taught by Okazaki. While Okazaki does not directly disclose the levels of individual volatile organic compounds, since each of the claimed components is present and rendered obvious by the teachings of Okazaki, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the tackifier composition of Okazaki possess VOC level of less than about 0.5 ppm. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	As to ii), Horsey teaches a hot melt adhesive composition containing a base resin, a tackifying resin, and a stabilizer system, said system containing hindered phenol antioxidant, a phosphite stabilizer, and an acid scavenger. Id. at abstract. The reference combines an acid scavenger with primary antioxidant (hindered phenol) and a secondary antioxidant (thiosynergists or phosphite stabilizers) to provide color stability and improved stabilization against oxidation, a combination of properties that is not possible with the tackifiers combined with two antioxidants alone. Id. at col. 1, ll, 1–22, 31–35, 52–56.  The acid scavenger is more particularly a sterically hindered amine, like bis(2,2,6,6-tetramethylpiperidyl)sebacate and bis(1,2,2,6,6-pentamethylpiperidyl)sebacate corresponding the presently claimed HALS species A-(1). Id. at col. 7, l. 59 to col. 8, l. 5.
	Given that Okazaki and Horsey both teach hot melt adhesives stabilized with hindered phenols and the advantages of the hindered amine and secondary antioxidant taught by Horsey, it would have been obvious to a person having ordinary skill in the art to select a hindered amine as the UV stabilizer and secondary antioxidant in order to provide the hot melt adhesive with color stability and improved stabilization against oxidation.
	With respect to claim 3, Okazaki teaches that the hydrogenated C9 petroleum resin has a softening point of about 50 to 200°C, depending upon its intended use.
	Okazaki differs from claim 3 only because it teaches a softening point the substantially overlaps with the presently claimed range.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Okazaki teaches that its hydrogenated C9 petroleum resin possesses a softening point that substantially overlaps the presently claimed range that is optimizable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermoplastic hydrocarbon resin with a softening point between about 70° and 150°C depending upon the desired use.
	With respect to claim 8, Okazaki teaches that the antioxidant is tetrakis-[methylene-3-(3’,5’-di-t-butyl-4’-hydroxyphenyl)propionate methane, which is the presently claimed hindered phenol antioxidant C-(IV). Id. at col. 5, ll. 41, 42, 44–45.
	With respect to claims 9 and 10, as the phosphite, Horsey exemplifies tris(2,4-di-t-butylphenol) phosphite and bis(2,4-di-t-butylphenyl)pentaerythritol diphosphate. Id. at col. 7, ll. 47–50.
	With respect to claim 13, Horsey teaches bis(2,2,6,6-tetramethylpiperidyl)sebacate and Bis(1,2,2,6,6-pentamethylpiperidyl)sebacate as the amine. Id. at col. 7, ll. 59–63.
	With respect to claims 14–16, Okazaki teaches a hindered phenol stabilizers and UV absorbers, but differs from the present claims because it is silent as to the relative amounts of primary antioxidant, secondary antioxidant, and HALS as claimed.
	Horsey teaches that the content of stabilizer (c) is 0.1 to 2.5 weight percent of the total adhesive composition, and (c) contains 25 to 74 percent phenolic antioxidant, 5 to 74 percent phosphite co-stabilizer, and 2 to 50 weight percent of amine. Id. at claims 24, 26. Claim 29 otherwise teaches including effective thermal and oxidative stabilizing amounts of phenolic antioxidant, phosphite co- stabilizer, and amine.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Okazaki includes hindered phenol stabilizers with UV absorbers and the advantages of the combination of primary antioxidant, secondary antioxidant, and HALS taught by Horsey, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of each of a primary antioxidant, a secondary antioxidant, and HALS as claimed in order to effectively provide thermal and oxidative stabilization.

Claims 1, 3, 7–10, and 13–16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (JP 2006-274191 A, machine translation).
	With respect to claim 1, Ishihara teaches a hot melt adhesive containing a thermoplastic polymer compound; and a petroleum resin composition as tackifier, where the petroleum resin composition comprises a hydrocarbon resin with a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent. Id. at claim 3, ¶¶ 1, 2. The thermoplastic hydrocarbon resin releases 15 ppm or less of aldehyde gas and 5 ppm or less of acid, and imparts high adhesiveness, good color, and improved odor. Id. at abstract. The petroleum resin composition may optionally contain wax, plasticizer, and filler. Id. at ¶ 53.  The adhesive therein contains 30 to 500 parts by weight (pbw) of the petroleum resin composition with 100 pbw of thermoplastic polymer to yield a composition with excellent adhesion. Id. at ¶ 48.
	Ishihara differs from the present claim only because it teaches that its hydrocarbon resin possesses a VOC content that overlaps the presently claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Ishihara teaches hot melt adhesive containing a hydrocarbon resin with a VOC content overlapping the presently claimed range, it would have been obvious to a person having ordinary skill the art to employ the same to prepare a hot melt adhesive having high adhesiveness, good color, and improved odor.
	With respect to claim 3, Ishihara teaches that the hydrocarbon resin has a softening point of 80 °C to 120 °C to avoid poor adhesion. Id. at ¶ 39.
	With respect to claim 7, Ishihara teaches non-hydrogenated hydrocarbon resins based upon styrene, 1,2-butadiene, 1,4-butadiene, dicyclopentadiene (DCPD), and/or indene-coumarone. Id. at ¶¶ 30–38.
	With respect to claim 8, Ishihara teaches pentaerythritol tetrakis [3-(3,5-di-tert-butyl4-hydroxyphenyl) propionate] as the hindered phenol antiaging agent, which is presently claimed species C-(IV). Id. at ¶ 43.
	With respect to claims 9 and 10, Ishihara teaches tris(2,4-di-tert-butylphenyl) phosphite as the phosphorus-based antiaging agent. Id. at ¶ 42.
	With respect to claim 13, Ishihara teaches bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate as the hindered amine antiaging agent, which is claimed species A-(I). Id. at ¶ 44.
	With respect to claim 14, Ishihara teaches that the amount of hindered phenol antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability. Id. at ¶ 45.
	With respect to claim 15, Ishihara teaches that the amount of phosphite antiaging agent is 0.08 to 1.5 weight percent relative to the hydrocarbon resin for improved and sufficient odor suppression. Id. at ¶ 42.
	With respect to claim 16, Ishihara teaches that the amount of hindered amine antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability. Id. at ¶ 45.

Claims 1, 3, 7–10, and 13–16 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (WO 2017/086096 A1, machine translation) in view of Ishihara et al. (JP 2006-274191 A, machine translation).
	With respect to claim 1, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, the patentability of claim 1 and claims depending therefrom is defined a tackifier having levels of individual volatile organic compounds (VOCs) less than about 0.5 ppm, rather than how this level is accomplished.  The hot melt adhesive contains 10 to 35 pbw of thermoplastic block copolymer, 45 to 80 pbw of tackifier, and 3 to 25 pbw of plasticizer. Id. at ll. 482–491. HMA A of Example 1 contains 27.48 weight percent of SBS, and 56.5 mass percent of tackifier, and 11.8 mass percent of plasticizer. Id. at ll. 550–555.
	Furukawa discloses a hot melt adhesive (HMA) comprising a base polymer and a tackifer resin, wherein a disposable wearable article prepared from the same emits 400 parts per billion (ppb) of VOCs
or less (e.g., 0.4 ppm or less) immediately after manufacture. Id. at Abstract. Accordingly, one of ordinary skill in the art would reasonably understand that the tackifier resin of the HMA necessarily has a VOC content of 0.4 ppm or less. Example 1 of Furukawa contains a hydrogenated dicyclopentadiene hydrocarbon resin and an aliphatic aromatic copolymer resin as tackifier. Id. at ll. 550–555.
	Furukawa discloses a hot melt adhesive comprising a base polymer and a tackifier comprising at least one thermoplastic hydrocarbon resin, but is silent as to where the tackifier also comprises an antioxidant composition comprising at least one primary antioxidant and at least one HALS.
	Ishihara teaches a hot melt adhesive containing a thermoplastic polymer compound; and a petroleum resin composition as tackifier, where the petroleum resin composition comprises a hydrocarbon resin with a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent. Id. at claim 3, ¶¶ 1, 2. The thermoplastic hydrocarbon resin releases 15 ppm or less of aldehyde gas and 5 ppm or less of acid, and imparts high adhesiveness, good color, and improved odor. Id. at abstract. The petroleum resin composition may optionally contain wax, plasticizer, and filler. Id. at ¶ 53.
	Given that Furukawa and Ishihara are both directed to low VOC hot melt adhesives and the advantages of including a phosphorous-based anti-aging agent, a hindered phenol anti-aging agent, and a hindered amine anti-aging agent in the tackifier composition taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a tackifier containing at least one primary antioxidant and at least one HALS in order to provide a HMA with high adhesiveness, good color, and improved odor.
	With respect to claim 3, Furukawa is silent as to the Rolling Ball softening point of the thermoplastic hydrocarbon resin.
	Ishihara teaches that the hydrocarbon resin has a softening point of 80 °C to 120 °C to avoid poor adhesion. Id. at ¶ 39.
	Given that Furukawa and Ishihara both teach hot melt adhesives containing tackifiers and the advantages of the hydrocarbon resin softening point taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a thermoplastic hydrocarbon resin with the claimed Rolling Ball softening point in order to avoid poor adhesion.
	With respect to claim 7, Example 1 of Furukawa contains a hydrogenated dicyclopentadiene hydrocarbon resin and an aliphatic aromatic copolymer resin as tackifier. Id. at ll. 550–555. The broader disclosure also teaches as suitable tackifers: terpene resins, hydrogenated terpene resins, cyclic aliphatic
petroleum hydrocarbon resins, and hydrogenated cyclic petroleum hydrocarbon resins. Id. at ll. 398–407.
	With respect to claim 8, Furukawa is silent as to a species of primary antioxidant as claimed.  Ishihara teaches pentaerythritol tetrakis [3-(3,5-di-tert-butyl4-hydroxyphenyl) propionate] as the hindered phenol antiaging agent, which is presently claimed species C-(IV). Id. at ¶ 43. This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same. Id. at ¶ 41.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered phenol antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a sterically hindered phenol species as claimed in order to effectively reduce the odor of the hydrocarbon resin
composition containing the same.
	With respect to claims 9 and 10, Furukawa is silent as to a species of secondary antioxidant as claimed.
	Ishihara teaches tris(2,4-di-tert-butylphenyl) phosphite as its phosphorus-based antiaging agent.  Id. at ¶ 42. This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same. Id. at ¶ 41.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the phosphite antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a secondary antioxidant species as claimed in order to effectively reduce the odor of the hydrocarbon resin composition containing the same.
	With respect to claim 13, Furukawa is silent as to a species of HALS as claimed.
	Ishihara teaches bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate as the hindered amine antiaging agent, which is claimed species A-(I). Id. at ¶ 44. This antiaging agent helps effectively reduce the odor of the hydrocarbon resin composition containing the same. Id. at ¶ 41.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered amine antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a HALS species as claimed in order to effectively reduce the odor of the hydrocarbon resin composition containing the same.
	With respect to claim 14, Furukawa is silent as to an amount of primary antioxidant as claimed.
	Ishihara teaches that the amount of hindered phenol antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability. Id. at ¶ 45.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered phenol antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of primary antioxidant within the claimed range in order to provide sufficient odor suppression and storage stability.
	With respect to claim 15, Furukawa is silent as to an amount of secondary antioxidant as claimed.
	Ishihara teaches that the amount of phosphite antiaging agent is 0.08 to 1.5 weight percent relative to the hydrocarbon resin for improved and sufficient odor suppression. Id. at ¶ 42.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the phosphite antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of secondary antioxidant within the claimed range in order to provide improved and sufficient odor suppression.
	With respect to claim 16, Furukawa is silent as to an amount of HALS as claimed.
	Ishihara teaches that the amount of hindered amine antiaging agent is 0.1 to 1.5 weight percent relative to the hydrocarbon resin for sufficient odor suppression and storage stability. Id. at ¶ 45.
	Given that Furukawa and Ishihara are both directed to hot melt adhesives and the advantages of the hindered amine antiaging agent taught by Ishihara, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of HALS within the claimed range in order to provide sufficient odor suppression and storage stability.

Double Patenting
	Claims 1, 6, and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/775962 (reference application).
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of ‘962 is directed to a hot melt packaging adhesive composition comprising:
	(a) about 40 to about 90 parts by weight of at least one APAO polymer;
	(b) about 10 to about 50 parts by weight of at least one tackifier composition; wherein the tackifier composition comprises at least one fully hydrogenated or partially hydrogenated C9 resin and an antioxidant composition; wherein a portion of the volatile organic compounds in the C9 resin has been
removed; wherein the antioxidant composition comprises at least one primary antioxidant, optionally at
least one secondary antioxidant, and at least one HALS; and wherein the levels of individual volatile
organic compounds of interest in the tackifier composition are less than about 0.5 ppm as measured by
GC/MS headspace analysis as described in this disclosure;
	(c) 0 to about 20 parts by weight of at least one oil;
	(d) 0 to about 20 parts by weight of at least one wax; and
	(e) about 0.2 to about 1 part by weight of at least one additional antioxidant.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/775962 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of ‘962 teaches a hot melt packaging adhesives, but is silent as to the Rolling Ball softening point of the thermoplastic hydrocarbon resin.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. The ‘962 Spec. ¶¶ 114–116 each exemplify the thermoplastic hydrocarbon
resin as one having a Rolling Ball softening point between about 70°C and 150°C.
	Given that copending claim 8 of ‘962 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin with a Rolling Ball softening temperature within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/775962 (reference application). Although the
claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘962 teaches the hot melt packaging composition wherein said primary oxidant is at least one sterically hindered phenol selected from one the group consisting of CI-CXIX that are identical to the presently claimed species.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/775962 (reference application).   Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of ‘962 teaches the hot melt packaging composition wherein said secondary antioxidant is selected from the group consisting of 2, 2',T-Nitrilo[triethyl-25 tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-2,2-diyl] phosphite (CAS 80410-33-9); Bis(2,4-di-tert.-butyl-6-methylphenyl)-ethyl-phosphite (CAS 145650-60-8), Bis-(2,4-ditert.-butylphenol)pentaerythritol diphosphate (CAS 26741-53-7); Tris(2,4-di-tert.butylphenyl) phosphite (CAS 31570-04-4); Tetrakis(2,4-di-tert-butylphenyl)[1,1-biphenyl]-4,4'-diylbisphosphonite (CAS 119345-01-6); and Tri-(nonylphenol)-phosphite 30.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘962 teaches the hot melt packaging composition wherein said HALS is at least one selected from the group consisting of A(1) to A(X) that are identical to the presently claimed species.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘962 teaches that the amount of primary antioxidant ranges from about 0.1% to about 1% based upon the weight of the thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of ‘962 teaches that the amount of secondary antioxidant ranges from about 0.1% to about 1% based upon the weight of the thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/775962 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘962 teaches that the amount of HALS ranges from about 0.05% to about 0.5% based upon the weight of the thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because
claim 9 of ‘980 is directed to a hygiene hot melt adhesive composition, the hygiene hot melt adhesive
comprising:
	(a) 40 to 90 parts by weight of at least one APAO polymer;
	(b) 10 to 50 parts by weight of wherein the tackifier composition comprises at least thermoplastic hydrocarbon resin; wherein a portion of the volatile organic compounds in the thermoplastic hydrocarbon resin has been removed; wherein the antioxidant composition comprises at least one primary antioxidant, optionally at least one secondary antioxidant, and at least one HALS; and wherein the levels of individual volatile organic compounds of interest in the tackifier composition are less than about 0.5 ppm as measured by GC/MS headspace analysis;
	(c) 0 to about 20 parts by weight of at least one oil; (d) 0 to about 20 parts by weight of at least one wax; and
	(e) 0 to about 1 part by weight of at least one additional antioxidant.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘980 teaches a hygiene hot melt adhesive, but is silent as to the Rolling Ball softening point of the thermoplastic hydrocarbon resin.
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. The ‘980 Spec. ¶¶ 114–116 each exemplify the thermoplastic hydrocarbon resin as one having a Rolling Ball softening point between about 70°C and 150°C.
	Given that copending claim 9 of ‘980 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin with a Rolling Ball softening temperature within the claimed range.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of ‘980 teaches a hygiene hot melt adhesive, but is silent as to the species of thermoplastic hydrocarbon resin.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  The ‘980 Spec. ¶ 34 teaches that the thermoplastic hydrocarbon resin can be any known in the art, but exemplifies hydrogenated, non-hydrogenated, and partially hydrogenated PMR, DCPD, C5, C9, C5/C9, terpene, and IC thermoplastic resins.
	Given that copending claim 9 of ‘980 discloses a thermoplastic hydrocarbon resin, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a hot melt adhesive as claimed by selecting a thermoplastic hydrocarbon resin species as claimed.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of ‘980 teaches the hot melt packaging composition wherein said primary oxidant is at least one sterically hindered phenol selected from one the group consisting of CI-CXIX that are identical to the presently claimed species.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claims 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/775980 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of ‘980 teaches the hot melt packaging composition wherein said secondary antioxidant is
selected from the group consisting of 2, 2',T-Nitrilo[triethyl-25 tris[3,3,5,5-tetra-tert.-butyl-1,1-biphenyl-
2,2diyl] phosphite (CAS 80410-33-9); Bis(2,4-di-tert.-butyl-6-methylphenyl)-ethyl-phosphite (CAS 145650-
60-8), Bis-(2,4-ditert.-butylphenol)pentaerythritol diphosphate (CAS 26741-53-7); Tris(2,4-di-
tert.butylphenyl) phosphite (CAS 31570-04-4); Tetrakis(2,4-di-tert-butylphenyl)[1,1-biphenyl]-4,4'-
diylbisphosphonite (CAS 119345-01-6); and Tri-(nonylphenol)-phosphite 30.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘980 teaches the hot melt packaging composition wherein said HALS is at least one selected from the group consisting of A(1) to A(X) that are identical to the presently claimed species.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘980 teaches that the amount of primary antioxidant ranges from about 0.3% to about 1% based upon the weight of the thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of ‘980 teaches that the amount of secondary antioxidant ranges from about 0.3% to about 1% based upon the weight of the thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of ‘980 teaches that the amount of HALS ranges from about 0.05% to about 0.5% based upon the weight of the
thermoplastic resin.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763